By the Court.
Under section 6275, Rev. Stats., a probate court made an order directing the then guardian of *207a lunatic to pay, as a preferred claim, a debt incurred by a former .guardian for the support of the lunatic and his family. The sum due was not disputed. The second guardian, when appointed, had received “ much more than enough ” assets to pay all the costs of guardianship to that time and all then existing liabilities. She neglected to pay them, and incurred new debts. Before the order first above named, she had filed an account showing her receipts and payments. The court had approved it and found due to her from her ward a sum larger than all the remaining assets. She appealed from the order first above named, to the common pleas. Pending the appeal her ward died and she became his administratrix. The common pleas found the facts as above stated and directed her to pay debts incurred during the guardianship in the order in which they were contracted.
Held: 1. The probate court had jurisdiction, under said section, to make the order.
2. The approval of the guardian’s account and its finding did not operate as a bar to the application for said order.
3. The death of the ward did not take away the creditors’ right to the order.

Judgment affirmed.